Citation Nr: 0500781	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  02-08 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including anxiety, depression, and dysthymia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to August 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied service connection for an acquired 
psychiatric disorder, which had been variously claimed as 
anxiety, depression, and dysthymia.  The August 2002 decision 
was a readjudication of the same service-connection claim 
that had previously been denied in September 1999 as not 
well-grounded.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2099, §7(b); 
VAOPGCPREC 3-2001 (Jan. 22, 2001) (providing for 
readjudication of claims, such as this one, that became final 
between July 14, 1999 and November 9, 2000, the date of the 
enactment of the VCAA, and were denied on the basis that they 
were not well-grounded).

The Board remanded this claim in March 2004 for additional 
development.  That development was accomplished and the RO 
again denied the claim in a June 2004 supplemental statement 
of the case (SSOC).  The case is now ready for adjudication 
by the Board, and the Board will decide the veteran's claim.


FINDINGS OF FACT

1.  The RO and the AMC complied with the duties to notify and 
assist the veteran under the VCAA and with the instructions 
in the Board's March 2004 remand, and obtained all available 
evidence and information necessary for an equitable 
disposition of his appeal.

2.  There is no competent medical or lay evidence indicating 
that the veteran had a chronic psychiatric disorder in 
service, manifested continuity of symptomatology of such a 
disorder after service, or that his current psychiatric 
disorders are otherwise related to his military service.



CONCLUSIONS OF LAW

1.  The RO and the AMC complied with the VCAA and the 
instructions in the Board's March 2004 remand.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 
(2004); Stegall v. West, 11 Vet. App. 268, 271 (1998).

2.  An acquired psychiatric disorder, including anxiety, 
depression, and dysthymia, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  The VCAA's implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2004).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect well after the 
veteran had filed his April 1990 claim.  But the VCAA applies 
to claims filed prior to its November 9, 2000 effective date 
if VA had not decided the claim before that date.  See 
VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 
2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001)) 
(VA will apply VCAA implementing regulations to any claim 
filed before November 9, 2000 but not decided by VA as of 
that date).  VA had not "decided" the veteran's claim prior 
to November 9, 2000 because the RO had yet to issue its 
August 2002 readjudication of the veteran's claim, and the 
case subsequently came before the Board and was remanded to 
the RO.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS at *31 
(VA had authority to, and did, provide that VCAA requirements 
apply to claims at all stages of VA proceedings, up to and 
including those pending before the Board).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II).

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of 
General Counsel (GC) undertook to explain the holding of 
Pelegrini II.  The Board is bound by the precedent opinions 
of VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  However, 
as explained in 7-2004, the Court did not hold that, if this 
notice was not provided because VA had decided a claim before 
November 9, 2000, the case must be returned to the AOJ for 
the adjudication to start anew as though no previous 
adjudication had occurred.  Id. at 2.  Rather, the Pelegrini 
II Court "'specifically recognizes that where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/§3.159(b)(1) 
because an initial AOJ adjudication had already occurred.'"  
Id. at 2 (quoting Pelegrini II, 18 Vet. App. at 120).  
Therefore, according to GC, the Pelegrini II Court did not 
hold that VA must vitiate all AOJ decisions rendered prior to 
November 9, 2000 denying service connection claims that were 
still pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew.  7-2004 at 2-3.

GC's interpretation of Pelegrini II is directly relevant to 
the present case.  Here, the RO's initial, September 1999 
rating decision took place prior to enactment of the VCAA, 
and, therefore, prior to any VCAA notification.  But 
according to Pelegrini II, as interpreted by GC, the fact 
that the RO did not provide VCAA notification in these 
circumstances (nor could it have, as the VCAA had not yet 
been enacted) was not error.  Although the RO did not provide 
VCAA notification prior to its initial rating decision, it 
did so in a July 2002 letter to the veteran, prior to its 
August 2002 readjudication of the veteran's claim, and the 
Appeals Management Center (AMC) sent a March 2004 VCAA letter 
after the Board's March 2004 remand.  VA thus complied with 
the VCAA notification timing requirements.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a SOC or SSOC as long as the document meets the 
four content requirements listed above.  Id. at 3.

These requirements were met in this case.  The RO's July 2002 
letter told the veteran that he was being given the 
opportunity to identify evidence pertaining to his service-
connection claims, including the one for an acquired 
psychiatric disability.  The letter also stated: "If you 
respond and identify additional evidence for consideration, 
the VA will make every effort to obtain such evidence."  The 
letter also explained the VCAA generally, listed the claimed 
disabilities, including anxiety/depression/dysthymia, and 
explained what the evidence would have to show to establish 
entitlement to service connection for these disorders.  The 
RO also explained the information still needed from the 
veteran to establish his claims, and the respective 
responsibilities of the RO and VA in obtaining additional 
evidence.  In addition, the RO's August 2002 SSOC included 
the text of 38 U.S.C.A. §§ 5103, 5103A, and 5107, and of 
38 C.F.R. § 3.159.  Cf. Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).  Similarly, the AMC's March 2004 
letter explained the application of the VCAA to his claim for 
service connection for an acquired psychiatric disorder.  The 
AMC wrote: "Please provide us with any additional evidence 
or information you have pertaining to your claim."  In an 
attachment entitled, "What is the Status of Your Appeal and 
how can you Help,?" the AMC explained the respective 
responsibilities of VA and the veteran in obtaining evidence.  
In an attachment entitled, "What the Evidence Must Show," 
the AMC explained what the veteran had to show in order to 
establish entitlement to service connection.  Thus, VA 
complied with the VCAA notice content requirements, as it 
provided the information specified by Charles and Quartuccio 
and indicated to the veteran that he should provide any 
information or evidence in his possession pertaining to his 
claim.

In addition, prior to the Board's March 2004 remand, the 
veteran's service medical records (SMRs) were on file, and 
private and VA treatment and records had been associated with 
the claims folder.  In the Board's remand, it instructed the 
AMC to obtain the veteran's service personnel records and 
specified VA treatment records, and to request the names of 
any additional private physicians that had treated him for a 
psychiatric disorder.  The AMC complied with these remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  And, there is no indication that other private or 
Federal records exist that should be requested, or that any 
pertinent evidence was not received.  Indeed, the veteran 
indicated in an April 2004 Statement in Support of Claim (VA 
Form 21-4138), that he had no additional evidence to submit 
and asked the AMC to continue to process his claim.  VA thus 
complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Entitlement to Service Connection for an Acquired Psychiatric 
Disorder

Factual Background

The veteran's SMRs do not reflect any treatment for 
psychiatric problems.  His June 1969 enlistment examination, 
June 1975 examination during service, and August 1977 
separation examination reflect that the clinical evaluation 
of his psychiatric condition was normal.

The veteran's service personnel records reflect that in May 
1977, he submitted a formal request for classification as a 
conscientious objector.  A June 1977 letter from Captain 
Schaeper recommended that the veteran's request be granted.  
Captain Schaeper noted that the veteran's strong religious 
beliefs preventing him from performing in the military 
structure, and that the veteran had served honorably and was 
a kind, compassionate individual.  Dr. Whelan, Division 
Psychiatrist, indicated in a June 1977 letter that he had 
performed a psychiatric evaluation on the veteran.  Dr. 
Whelan found that the veteran had a "mild acute situation 
maladjustment associated with apparent conflict between his 
now religious beliefs and his role in the army."  He also 
wrote: "This individual is cleared for psychiatric illness . 
. . for any administrative action deemed appropriate by 
commander."  In July 1977, Captain Whisman prepared an 
investigative  report of the veteran's request for 
conscientious objector status, stating that the veteran's 
decision to apply for applying for such status appeared to be 
strictly religious.  According to Whisman, the veteran was 
thoroughly convinced that his religious beliefs and his role 
as a soldier were not compatible.  Whisman concluded that 
there was no reason to doubt the veteran's firm religious 
convictions, that the veteran would continue to serve if his 
request were denied, but would be torn between his moral 
beliefs and his military mission.  Whisman recommended that 
the veteran be granted the status of conscientious objector.  
In an undated letter that appears to have been written at 
about this time, Sergeant Rees stated that he had been the 
veteran's immediate supervisor for the previous 4 months and 
had known the veteran for the previous year.  He stated that 
he was aware of the veteran's religious convictions and how 
they had magnified in recent months.  He wrote that the 
veteran "is a veteran of Vietnam and knows the degradation 
and waste of human life through war."  Sergeant Rees stated 
that the veteran was the most considerate and compassionate 
individual he had met in his 23 years of military service, 
and that, in his professional opinion, the veteran was truly 
genuine in his convictions and intent.

In August 1977, the veteran was discharged from service as a 
conscientious objector.

In a July 1999 Statement in Support of Claim (VA Form 21-
4138), the veteran stated that he did not receive mental 
health treatment by civilian doctors until 1992, and did not 
recall any treatment by civilian doctors until approximately 
1989.  Private and VA treatment records reflect that the 
veteran was first treated for a psychiatric disorder in 
February 1992, when Kaiser Permanente records show that he 
was treated for adjustment disorder.  Kaiser Permanente 
medical records reflect treatment for this and related 
disorders through March 1996.  The veteran has also been 
treated for related psychiatric disorder elsewhere.  For 
example, December 1993 discharge papers from Presbyterian 
Hospital in Charlotte contain diagnoses of adjustment 
disorder with mixed emotional features, depressive disorder, 
not otherwise specified, ruling out major depression with 
psychotic features, personality disorder, not otherwise 
specified (dependent passive aggressive borderline 
narcissistic and anti-social features).  February 1999 VA 
outpatient treatment (VAOPT) records reflect a diagnosis of 
major depression.

In a March 2001 letter, Dr. O'Hara, a licensed clinical 
psychologist, wrote that the veteran had been treated at her 
office since October 2000, including 10 sessions of 
individual therapy with her focusing on social avoidance and 
phobic like anxiety associated with dealing with others.  She 
wrote that the veteran "provided me with a history of prior 
psychiatric and psychological interventions beginning with an 
evaluation in the military while stationed in Hawaii in 1977.  
He reports that his diagnosis at that time was an adjustment 
disorder and that this was also the time that he left the 
military."  She also repeated the veteran's recounting of 
his post-service psychiatric treatment.  

Dr. O'Hara stated that the veteran presented with a range of 
depressive symptoms, and noted that the veteran acknowledged 
taking his Zoloft inconsistently.  According to Dr. O'Hara, 
after the veteran began taking Zoloft as prescribed, his mood 
"fairly dramatically improved and he does not meet criteria 
for major depressive episode at this time."  She noted that 
the veteran continued to complain about fatigue, poor 
motivation, and some sleep difficulties, and also feels 
disappointed and guilty about his avoidance of social 
situations.  Dr. O'Hara also noted the veteran's service in 
Vietnam and wrote: "In my opinion, it is very likely that he 
began this avoidance of emotional experience at this time."  
She also stated that the veteran's avoidance of emotional 
experience did not fulfill the requirements for post-
traumatic stress disorder (PTSD), she did believe it was a 
component of his prior traumatic experiences.  She also 
declined to rule out the possibility that a bipolar disorder 
or psychothymia existed, even though she had not witnessed 
the mood swings associated with bipolar disorder.

In a September 2003 Statement in Support of Claim (VA Form 
21-4138), the veteran stated that the Sergeant Schaeper and 
Captain Whisman's statements indicated that his psychiatric 
condition was more chronic than acute, and that Sergeant 
Rees' letter "provides evidence that the situational stress 
I experienced in the military was more severe and more 
chronic than the Psychiatrist's evaluation would suggest."  
He also referred to his suggestion that his sudden and 
drastic weight gain be considered as evidence of psychiatric 
stress while in service (the veteran's weight at the June 
1969 enlistment examination was 139 pounds; at the June 1975 
in-service examination he weighed 150; and at the August 1977 
separation examination he weighed 180).


Applicable Legal Principles and Analysis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.306 (2004).  Furthermore, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

In the present case, the medical evidence reflects that the 
veteran does have current psychiatric disorders, variously 
described as adjustment disorder, depressive disorder, 
personality disorder, and major depression.  However, for the 
following reasons, there is no competent medical or lay 
evidence reflecting that there is any connection between the 
current psychological disorder or disorders and the veteran's 
military service.

The SMRs do not contain any notations regarding psychiatric 
treatment and the enlistment and separation examinations 
reflect that the veteran's psychiatric condition was normal 
at the time of entry into and discharge from service.  The 
statements of Captains Schaefer and Whisman and Sergeant Rees 
also do not reflect that the veteran had a psychiatric 
disorder in service, much less one that is related to his 
current disorder.  These statements focus on whether the 
veteran was entitled to conscientious objector status, and 
none of the writers expressed the belief that the veteran had 
a psychiatric disorder.  They all noted the veteran's growing 
and sincere religious beliefs, his honorable service, and his 
admirable personal qualities.  Sergeant Rees' statement that 
the veteran served in Vietnam and knew the degradation and 
waste of human life through war does not in any way suggest 
that the veteran had any psychiatric disorder or any symptoms 
thereof; it is merely a general statement as to what the 
veteran had witnessed and the knowledge he had gained from 
it.  The veteran's own September 2003 statement that Sergeant 
Rees' letter reflects that the stress he experienced in the 
military was more severe and chronic than Dr. Whelan would 
suggest is not supported by the text of Sergeant Rees' 
letter, and is merely a speculative inference, including a 
medical conclusion that observing the effects of war caused 
chronic situational stress, that is entitled to no 
evidentiary weight.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995) (layperson not competent to testify as to matters 
requiring medical expertise); see also 38 C.F.R. § 3.102 
(2004) (describing the concept of reasonable doubt in 
adjudicating service connection claims as not being one 
arising from pure speculation or remote possibility).  
Similarly speculative and lacking in evidentiary value was 
the veteran's speculation that his weight gain during 
service, at least 11 of the 41 pounds of which occurred prior 
to the events surrounding his discharge, was evidence of 
psychiatric stress while in service.

In addition, while Dr. Whelan noted "mild acute situation 
maladjustment," he specifically indicated that he did not 
consider this to be a psychiatric disorder, as he concluded 
that the veteran was cleared for discharge because he did not 
have a psychiatric illness.  Moreover, even if "mild acute 
situation maladjustment" were considered to be a psychiatric 
disorder, Dr. Whelan found it to be acute rather than chronic 
and, as confirmed by the normal psychiatric evaluation at 
discharge, any such disorder was acute and transitory and 
resolved without residual disability.

As to Dr. O'Hara's opinion that it was likely that the 
veteran began his avoidance of emotional experience at the 
time of his Vietnam experience does not constitute competent 
medical evidence as to the etiology of his current 
psychiatric disorder for a number of reasons.  First, Dr. 
O'Hara admitted that her description of the veteran's medical 
history was based solely on information provided by the 
veteran.  Such a bare transcription of lay history does not 
become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Moreover, the veteran's 
statements contained the unsupported claim that his 
psychiatric interventions began while he was stationed in 
Hawaii in 1977, including a diagnosis of adjustment disorder 
at this time and when he left the military.  Not only is 
there no evidence in the SMRs to support that the veteran was 
treated for a psychiatric disorder at the claimed time, the 
clinical evidence contradicts this claim by the veteran, as 
the discharge examination specifically noted his psychiatric 
condition as normal.  Thus, the statements that served as the 
basis for Dr. O'Hara's conclusion were unsupported by the 
clinical evidence, and her conclusion was based on an 
inaccurate factual premise; her opinion therefore constituted 
neither competent nor probative medical evidence.  See Black 
v. Brown, 5 Vet. App. 177, 180 (1995); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).

For the above reasons, the medical evidence of record 
reflects that the veteran neither had a chronic psychiatric 
disorder in service, nor manifested continuity of 
symptomatology, as there is no medical evidence of 
psychiatric illness until February 1992, more than 14 years 
after service, and even the veteran admitted not remembering 
treatment until approximately 1989, about 12 years after 
service.  In addition, the competent, probative evidence of 
record does not otherwise indicate that there is any 
connection between his current disorder and military service, 
or that such disorder was otherwise incurred in service.  
Consequently, the preponderance of the evidence is against 
the veteran's claim for service connection for an acquired 
psychiatric disorder, the benefit-of-the-doubt doctrine does 
not apply, and this claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).



ORDER

The claim for service connection for an acquired psychiatric 
disorder, including anxiety, depression, and dysthymia, is 
denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


